internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-147852-02 date date legend taxpayer date spouse trust daughter x corporation a year date attorney law firm dear this is in response to your letter dated date on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption plr-147852-02 the facts and representations submitted are summarized as follows after consulting with an estate_planning attorney on date taxpayer and spouse established trust an irrevocable_trust for the benefit of daughter and her descendants sec_3_1 of trust provides that during daughter’s lifetime the trustees shall pay the annual net_income of the trust to daughter annually or at more frequent intervals sec_3_2 of trust provides that the trustees may pay such part or all of the principal of the trust to daughter at such times as the trustees deem advisable for her health education support and maintenance in her accustomed manner of living sec_4 of trust provides that on daughter’s death the trustees shall pay the remaining assets of the trust to daughter’s issue daughter’s spouse taxpayer and spouse’s grandchildren and grandchildren’s issue in such shares and in such manner whether outright or in trust as she directs by written directions to the trustees or by her will if any assets of the trust are not disposed of by the preceding provisions the trustees shall divide the same among daughter’s issue who survive her per stirpes and dispose_of the shares so provided as follows sec_4 of trust provides that the trustees shall pay the annual net_income of the trust to such child annually or at more frequent intervals sec_4 of trust provides that the trustees may pay such part or all of the principal of the trust to such child as the trustees deem advisable for such child’s health education support and maintenance in his or her accustomed manner of living sec_4 provides that on such child’s death the trustees shall pay the remaining assets of the trust to such child’s issue such child’s spouse and taxpayer and spouse’s issue in such shares and in such manner whether outright or in trust as such child directs by written directions to the trustees or by such child’s will on date taxpayer and spouse each transferred x shares of corporation stock with a reported value of dollar_figurea to trust taxpayer and spouse relied on an accountant to prepare their tax returns taxpayer and spouse each filed gift_tax returns for year reporting their transfers to trust and electing to split_gifts made by them to third parties during the calendar_year under sec_2513 however the estate_planning attorney inadvertently failed to advise taxpayer spouse and their accountant to allocate taxpayer’s and spouse’s respective gst exemptions to trust in addition the accountant did not inquire as to whether taxpayer and spouse intended trust to be gst exempt no allocation of taxpayer’s gst_exemption was made on the year gift_tax_return no additional transfers have been made to trust spouse died on date shortly after spouse’s death daughter retained attorney an estate_planning attorney with law firm to advise her regarding her own estate_planning after reviewing trust instrument and related documents attorney notified daughter that no gst_exemption had been allocated to trust plr-147852-02 taxpayer has requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst_exemption for the transfer to trust in year the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the year transfer to trust shall be used in determining the amount of taxpayer’s gst_exemption to be allocated to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining plr-147852-02 whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfer to trust in year the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust plr-147852-02 the allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
